 1

 2                                                        JS-6
 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     BELEN ACEVEDO,                   ) Case No. SACV 18-00818-JLS(KESx)
11                                    )
                      Plaintiff,      ) ORDER STAYING ACTION PENDING FINAL
12                                    ) SETTLEMENT, REMOVING CASE FROM
                      v.              ) ACTIVE CASELOAD, AND FILING OF
13                                    ) DISMISSAL
     711 N. BROADWAY, LLC, et         )
14   al.,                             )
                                      )
15                    Defendant(s).   )
                                      )
16                                    )
                                      )
17                                    )
18
           On September 24, 2018, a Mediation Report was filed (doc. 23),
19
     indicating that the case has been fully settled. Based thereon, the
20
     Court hereby orders all proceedings in the case stayed pending final
21
     settlement.
22
           It is further ordered that this action is removed from the
23
     Court’s active caseload, subject to the right upon good cause shown
24
     within thirty (30) days, to reopen the action if settlement is not
25
     consummated.
26
     ///
27

28
 1        The parties shall file a Stipulation of Dismissal no later than

 2   November 2, 2018. If no dismissal is filed, the Court deems the

 3   matter dismissed at that time.

 4        The Court retains full jurisdiction over this action and this

 5   order shall not prejudice any party in the action.

 6

 7   IT IS SO ORDERED.

 8

 9   DATED: October 03, 2018

10
                                          JOSEPHINE L. STATON
                                      _______________________________
                                           HONORABLE JOSEPHINE L. STATON
11                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         2
